DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
(A)	A device in Fig. 1
(B)	A device in Fig. 2
(C)	A device in Fig. 7
(D)	A device in Fig. 8
(E) 	A device in Figs. 12 and 13A
(F) 	A device in Figs. 12 and 13B
(G) 	A device in Figs. 14 and 15
(H) 	A device in Figs. 16A 
(I) 	A device in Figs. 16B 
	The species are independent or distinct because species A has the semiconductor device with deep Nwell having a planar bottom surface and concave shape at the boundary between the deep Nwell and N type body region (see Fig. 1); while Species B also has semiconductor device with deep Nwell having two concave shape at the bottom surface, but with another concave shape at the boundary between the deep Nwell and N type body region that is different from species A (see Fig. 2); while Species C has semiconductor device with deep Nwell having two concave shape at the bottom surface and no presence of N type body region that is different from species A and B (see Fig. 7); while Species D has semiconductor device with a shallow N type body region that is different from A, B and C (see Fig. 8); while Species E has semiconductor device with two finger-type drain regions that is different from A, B, C and D (see Figs. 12-13A); and while Species F has semiconductor device with two finger-type drain regions having sub dips for creating sub-drift regions that is different from A, B, C, D and E (see Figs. 12-13B); while Species G has semiconductor device with four finger-type drain regions and three finger source regions that is different from A, B, C, D, E and F (see Figs. 14-15); and while Species H has semiconductor device with eight finger-type drain regions and seven finger source regions that is different from A, B, C, D, E, F and G (see Figs. 16A); and while Species I has semiconductor device with seven finger-type drain regions and six finger source regions and the drain pad being offset the center that is different from A, B, C, D, E, F, G and H (see Figs. 16B). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
 (a) the Species have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the Species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(c) the prior art applicable to one Species would not likely be applicable to another Species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CUONG B NGUYEN/
Primary Examiner, Art Unit 2818